Citation Nr: 0116683	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  99-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

                                                                               
THE ISSUES

1.  Entitlement to assignment of a higher initial disability 
rating for tinnitus, currently rated as 10 percent disabling.

2.  Entitlement to assignment of a higher (compensable) 
initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran had active service from June 1967 to June 1970.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.

In February 2001, the veteran canceled a hearing he had 
requested before a member of the Board.  There are no other 
outstanding hearing requests of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's tinnitus is currently manifested by 
complaints of constant ringing; he is receiving the maximum 
schedular evaluation for tinnitus, and his tinnitus has not 
been shown to cause marked interference with employment, 
necessitate frequent periods of hospitalization or otherwise 
render impracticable the application of the regular schedular 
standards.

3.  The veteran manifests Level II hearing in his right ear, 
and Level II hearing in his left ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of an initial 
disability rating in excess of 10 percent for tinnitus, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85-
4.87, Diagnostic Code 6260 (1998-2000).

2.  The schedular criteria for assignment of a higher initial 
disability rating for bilateral hearing loss, currently rated 
as noncompensable, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-
4.14, 4.85-4.87, Diagnostic Code 6100 (1998-2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that the RO incorrectly evaluated his 
tinnitus and hearing loss conditions, and requests higher 
evaluations be given for both conditions. The veteran is 
appealing both the original assignment of a 10 percent 
disability evaluation following an award of service 
connection for tinnitus, and the original assignment of a 
noncompensable (zero percent) evaluation for hearing loss.  
As such, the severity of the disabilities at issue are to be 
considered during the entire period from the initial 
assignment of disability ratings to the present time.  See 
Fenderson v. West, 12 Vet.App. 119, 125-126 (1999).  

As a preliminary matter, the Board has reviewed the claims 
file and is satisfied that all relevant facts have been 
properly and sufficiently developed.  In that regard, the 
Board is not aware of any pertinent medical evidence that has 
not yet been associated with the claims file.  Moreover, the 
record contains a comprehensive VA examination dated in May 
1999, and the veteran has been put on notice as to the 
evidence required to substantiate his claim.  The veteran was 
offered the opportunity to present testimony at a hearing, 
but has declined to pursue that opportunity.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

A brief review of the history of this appeal is as follows.  
A rating decision dated in May 1999 awarded service 
connection for tinnitus and bilateral hearing loss based on 
service medical records and a VA examination.  A 10 percent 
evaluation was assigned for tinnitus and a noncompensable 
evaluation was assigned for bilateral hearing loss, both 
effective from September 1998.  The veteran disagreed with 
that decision and initiated an appeal for an increased rating 
on the basis that the RO decided his claim incorrectly, and 
that he is financially unable to obtain the hearing aids he 
needs, as well as the proper treatment for his hearing loss.

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 
(2000).  Where entitlement to service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

I.  Tinnitus.

In the May 1999 rating decision, the veteran was awarded 
service connection for tinnitus, and a 10 percent rating was 
assigned, effective from September 1998.  The veteran 
disagreed with the rating assigned for his tinnitus, and 
initiated this appeal.  The veteran has not advanced any 
contentions as to why he feels he should be granted a higher 
rating for tinnitus, other than the fact that he has received 
awards and commendations for his military service. 

Reviewing the medical evidence of record, a May 1999 VA audio 
examination report indicates that the veteran reported 
constant ringing, bilaterally, which sounded "like a 
telephone ringing."  The examiner indicated that it was 
reasonable to assume that at least a portion of the veteran's 
tinnitus was a result of the noise exposure he sustained in 
service. 

The veteran's claim for service connection was received at 
the RO in September 1998.  Effective June 10, 1999, 
regulatory changes were made to the schedule for rating 
disabilities pertaining to diseases of the ear, including the 
criteria for evaluating tinnitus.  However, as the veteran is 
currently receiving the highest rating available for 
tinnitus, the outcome under both the current and former 
version of the regulations is the same.  

Prior to June 10, 1999, a 10 percent rating was assigned for 
tinnitus, persistent as a symptom of a head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1998).  After June 10, 1999, a 10 percent rating 
is assigned for tinnitus, recurrent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).  A note to the current version 
of Diagnostic Code 6260 indicates that a separate evaluation 
for tinnitus may be combined with an evaluation under 
Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, 
except where tinnitus supports an evaluation under one of 
those diagnostic codes.  

The veteran is currently receiving the maximum allowable 
rating for tinnitus under 38 C.F.R. § 4.87.  No higher rating 
is provided for under Diagnostic Code 6260, nor is any other 
Diagnostic Code applicable under the circumstances of this 
case.  In regard to the potential applicability of 38 C.F.R. 
§ 3.321(b)(1) (an extra-schedular rating), the Board will 
address that matter in the conclusion at the end of this 
decision. 

II. Bilateral Hearing Loss.

In evaluating service connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation level of "V" and the poorer ear has a 
numeric designation level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 
(2000).

Effective June 10, 1999, shortly after the veteran filed his 
claim for service connection, regulatory changes were made to 
the schedule for rating disabilities pertaining to diseases 
of the ear, including the criteria for evaluating hearing 
loss.  However, the method described above using Tables VI 
and VII was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86.  The provision of 38 C.F.R. § 4.86(a) now 
provides that:

When the puretone threshold at each of 
the four specified frequencies (1,000, 
2000, 3,000 and 4,000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numerical 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

The provision of 38 C.F.R. § 4.86(b) provides 
that:

When the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
Via, whichever result is the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

In the present case, the veteran underwent a VA audio 
examination in May 1999.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
50
75
95
59
LEFT
20
45
70
80
54

Speech recognition scores were 94 percent for the right ear 
and 86 percent for the left ear.  There is no other recent 
medical evidence of record regarding the veteran's hearing 
loss.  

Applying this evidence to 38 C.F.R. § 4.85, Table VI, the 
results of the May 1999 examination yields a numeric 
designation of Level II for the right ear, and Level II for 
the left ear.  When those values are applied to Table VII 
they yield a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board has also considered whether a higher evaluation for 
the veteran's hearing loss is warranted under 38 C.F.R. 
§ 4.86.  However, the veteran's disability does not meet the 
requirement of either 38 C.F.R. § 4.86(a) or (b).  In this 
regard, the veteran's disability does not manifest puretone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) of 55 decibels or more, or pure 
tone thresholds of 30 decibels or less at 1000 Hertz, and 70 
decibels or more 2000 Hertz.  Consequently, the Board 
concludes that a higher evaluation for the veteran's hearing 
loss is not warranted.

III.  Conclusion.

In reaching the foregoing determinations, the Board has 
considered the history of the veteran's bilateral hearing 
loss and tinnitus, as well as the current clinical 
manifestations and the effect these disabilities may have on 
the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2.  
The Board has also considered the severity of the bilateral 
hearing loss and tinnitus during the entire period from the 
initial assignment of disability ratings to the present time.  
See Fenderson, 12 Vet. App. at 125-126.  The Board 
acknowledges the veteran's contentions that his hearing is 
more severe than a noncompensable rating, and that he should 
be granted a higher rating based on all his years of military 
service.  However, the evaluation of hearing loss is based on 
applying the rating criteria to the objective clinical 
findings obtained from audiometric testing.  The veteran's 
lay assertions in regard to his bilateral hearing loss are 
insufficient to establish entitlement to a compensable rating 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  On the basis of the objective 
evidence, the veteran's bilateral hearing loss does not 
support assignment of a compensable rating, and his tinnitus 
does not support assignment of a rating in excess of 10 
percent.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claims 
for an increased rating and, as such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  
Further, the evidence does not reflect that the veteran's 
bilateral hearing loss and/or tinnitus adversely affects his 
employment.  The Board emphasizes that the VA Schedule for 
Rating Disabilities assigns percentage ratings that are 
intended to represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries.  38 C.F.R. § 4.1.  
In the present case, the evidence does not demonstrate that 
the veteran's bilateral hearing loss and/or tinnitus has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The criteria for assignment of a rating in excess of 10 
percent for tinnitus have not been met, and the appeal is 
denied.

The criteria for assignment of a compensable initial 
disability rating for bilateral hearing loss have not been 
met, and the appeal is denied.
 


		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

